Citation Nr: 0016702	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  95-29 926	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
colon and rectum, variously diagnosed.  

2.  Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from July 1980 to April 1981.  
This appeal arises from an October 1994 rating decision, 
which denied service connection for a bowel disorder and 
denied service connection for multiple sclerosis.  With 
regard to the bowel disorder, the veteran's gastrointestinal 
symptoms in this case have been variously diagnosed as acute 
proctitis, colitis, and irritable bowel syndrome.  
Accordingly, the Board of Veterans' Appeals (Board) has 
characterized this issue as it appears on the preceding page.  
The veteran was accorded a hearing before a hearing officer 
at the RO in June 1996, and a copy of the transcript of the 
hearing is included in the claims folder.  In a May 2000 
statement, the veteran's representative indicated that the 
veteran desired to assert a claim of service connection for 
an anxiety disorder.  This claim has not been previously 
adjudicated by the RO, and it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's disorder of the colon and rectum, variously 
diagnosed, was treated in service, and is shown to be related 
to her current, variously diagnosed disorder of the colon and 
rectum.  

2.  The claim for service connection for multiple sclerosis 
is not plausible.  



CONCLUSIONS OF LAW

1.  A disorder of the colon and rectum, variously diagnosed, 
was incurred in service.  38 U.S.C.A. § 1131 (West 1991).  

2.  The claim of service connection for multiple sclerosis is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the veteran's service medical records shows that 
there were no pertinent defects on the service pre-enlistment 
examination.  In August 1980, she complained of abdominal 
pain and bloody stools, which she reported began five months 
earlier.  She was admitted to the U.S. Naval Hospital in 
Beaufort, South Carolina (BNH).  Following clinical 
evaluation, the final diagnosis was acute proctitis, which 
the examiner concluded did not exist prior to enlistment.  
Subsequently in August 1980, an examiner's impression was 
irritable bowel syndrome.  In February 1981, an examiner at 
the internal medicine clinic at the DeWitt Army Hospital at 
Fort Belvoir, Virginia, evaluated the veteran, and reported 
an impression of probable ulcerative colitis.  The service 
medical records do not contain any clinical findings which 
have been interpreted as initial manifestations of multiple 
sclerosis.  

Records of post-service medical treatment of the veteran 
include a July 1982 report of emergency room treatment of the 
veteran at BNH.  The veteran complained of upper stomach 
cramps, nausea, and dizziness, of four days' duration.  
Following clinical evaluation, the diagnosis was colitis.  

Records of post-service, private medical treatment of the 
veteran include a report of a March 1989 medical evaluation 
by Clement B. Binnings, Jr., M.D.  Dr. Binnings noted the 
veteran's complaints of recurrent headaches, which she 
indicated had begun two years earlier.  The headaches 
persisted for several days at a time, and occurred 
approximately every two to three weeks.  The veteran 
occasionally had blurred vision with the headaches.  The 
headaches had recently increased in intensity and were 
accompanied by nausea.  The veteran gave a history of having 
fallen from a horse 11 years earlier, injuring her left knee, 
hip, and right arm.  With the onset of headaches, she 
complained of increased aching in the foregoing joints.  Dr. 
Binnings' impressions included headaches of unclear etiology, 
which were thought to be possibly migraine or muscular 
tension headaches, and a history of ulcerative colitis, which 
was quiescent at the time of Dr. Binnings' evaluation.  

Donald B. Nolan, M.D., described a neurological evaluation of 
the veteran in an August 1993 letter.  The veteran stated 
that she had been feeling fine until approximately two months 
earlier, when she noticed that her right arm began to tremble 
as if she were nervous.  Since that time, she had had 
continuing right arm tremors, and frequent migraines, with 
dizziness and vertigo which sometimes persisted for several 
days.  The veteran reported that she had had blurred vision 
in her right eye, and sharp pains above her right eye in the 
area of her right temple and forehead.  She was hospitalized 
for a head injury in the eleventh grade.  Dr. Nolan reported 
that the veteran did not have recollection of most of this 
injury, but she recalled that she had diplopia, which lasted 
for weeks, and temporary blindness of several days' duration 
in both eyes.  Dr. Nolan indicated that he did not have a 
clear history of multiple sclerosis, but he could not 
entirely rule it out.  He opined that the veteran's recent 
tremor, right eye pain, dizziness, and blurred vision in her 
right eye could all represent demyelination, but he was more 
inclined to believe that these were migraine symptoms, and 
that magnetic resonance imaging testing reflected a migraine 
syndrome and her head injury in high school.  

An October 1993 medical progress note from Howard B. Sherman, 
M.D., of the Lewis-Gale Clinic, indicated that the veteran 
had reported difficulties which were possible indications of 
multiple sclerosis since approximately December 1992.  She 
complained of dizziness, vertigo, slight nausea, weakness, 
and fatigue.  In approximately July 1993, she developed a 
tremor in her right arm, and she began experiencing confusion 
and difficulty with her memory.  The vision in her right eye 
became blurred and she lost color vision in the eye.  This 
subsequently improved, but she reported that she still had 
blurred vision when she was fatigued.  The veteran complained 
of neck pain, with stiffness going up her neck, and periods 
when she had pain on the right side of her head.  She had 
some intermittent numbness in her arms, which occurred at 
night.  Following clinical evaluation, Dr. Sherman concluded 
that the etiology of the veteran's multiple symptoms was not 
clear.  Dr. Sherman opined that the veteran's medical history 
somewhat suggested demyelinating disease, but he believed 
that the clinical findings did not support this conclusion.  

Records of VA medical treatment of the veteran, dating from 
November 1993 to March 1994, include a November 1993 medical 
note with a diagnostic impression of multiple sclerosis.  A 
December 1993 report of a neurology clinic consultation 
described the evaluation of the veteran by Dr. Sherman, and 
included an impression that the exact etiology of the 
veteran's multiple symptoms was not clear.  Her history was 
believed to be somewhat suggestive of demyelinating disease.  

In an April 1994 letter from one of the VA physicians who 
evaluated the veteran in December 1993, it was noted that the 
veteran had a mildly progressive form of multiple sclerosis, 
characterized by intermittent visual problems, weakness, 
fatigability, vertigo, and myoclonic tremors of the right 
extremities.  

On VA examination of the veteran in July 1994, the veteran's 
medical history and complaints were noted.  The examiner's 
diagnoses included a history of multiple sclerosis, with 
definite slurring of speech and tremors of the right upper 
and lower extremities, and history of irritable bowel 
syndrome, with bleeding and colitis with bleeding.  A VA 
medical progress note dated in September 1994 included an 
examiner's impression of proctitis.  

In a November 1994 letter in support of her claims, the 
veteran indicated that her former husband had been in the 
U.S. Marines, and that records of her medical treatment as a 
military dependent during the period from 1981 (when she was 
discharged from service) until her former husband left the 
Marines in 1985 would further substantiate her contentions.  
The veteran asserted that, in denying her claim for service 
connection for multiple sclerosis, the RO had failed to 
consider a report of a fainting spell she experienced in 
service in November 1980.  The veteran contended, in effect, 
that this fainting spell had been a manifestation in service 
of subsequently diagnosed multiple sclerosis.  The veteran 
indicated that she had had extensive medical treatment for a 
bowel disorder in service, and the disorder persisted to the 
present.  

In a February 1995 letter to her Senator, the veteran 
explained that she had no family in the United States, and 
had been raised in a children's home in New Mexico.  She 
reported that she had contacted the children's home and 
requested her medical records.  The veteran contended that 
the requested medical records did not show that she had a 
bowel disorder prior to service.  

A December 1994 letter from Ama [redacted] and [redacted]
was subsequently added to the claims folder.  The [redacted] 
stated that they had been the veteran's house parents at a 
children's home in Portales, New Mexico, and they were 
unaware that the veteran had had problems with, or bleeding 
from, her stomach or bowels.  They recalled that the veteran 
had been an active, healthy teenaged girl.  Her only 
emergency medical care had been required after she had fallen 
from a horse and injured her arm.  

On July 1995 VA neurological examination, the examining 
physician's impression was that the veteran had a 
demyelinating disease which varied in severity, but she was 
never without symptoms of the disease.  The physician 
indicated that multiple sclerosis is a chronic, progressive 
illness, with an uncertain future.  As patients age, the 
illness may go into remission, but it often leaves patients 
with significant neurologic sequelae.  The physician 
concluded that he did not have records available to show 
whether the veteran had fluctuating neurologic symptoms prior 
to, or during her military service.  In an August 1995 
addendum to the July 1995 VA examination report, the 
physician who examined the veteran in July 1995 noted that, 
following review of the claims folder and medical records, he 
was unable to find any evidence which would suggest a sick 
call visit during the veteran's military service for symptoms 
compatible with multiple sclerosis.  The only medical entry 
in the veteran's service medical records which the examiner 
believed was referable to a potential neurologic problem 
occurred in November 1980 when she was seen for a loss of 
consciousness and a fall in which she injured her neck.  The 
physician reported that the veteran has referred to problems 
with poor coordination, weakness, and visual blurring, which 
reportedly dated to her military service.  The physician 
concluded, in effect, that he could not find objective 
documentation to either support or refute the veteran's 
contentions as to the onset of her multiple sclerosis.  

Records of VA medical treatment of the veteran, dating from 
August 1994 to June 1995, reflect medical treatment of the 
veteran for disorders including proctitis and multiple 
sclerosis.  Copies of VA hospital discharge summaries, dated 
June and September 1994, show that the veteran was 
hospitalized for treatment of multiple sclerosis.  In a June 
1995 medical progress note, the examiner reported reviewing 
the veteran's medical problems in a conversation with her.  
The veteran's problems were listed as including ulcerative 
colitis and multiple sclerosis.  The veteran indicated that 
she had had two brief episodes of bleeding since her previous 
medical treatment.  She showed the examiner a copy of an 
August 1980 medical record from BNH, which indicated that she 
had been treated for acute proctitis.  The examiner opined 
that, given the August 1980 medical record from BNH, it 
appeared that the veteran's ulcerative colitis had begun in 
service.  

Records of emergency room medical treatment of the veteran at 
BNH in July 1982, largely duplicates of those referenced 
above, were associated with the claims folder in November 
1995.  

In a November 1995 letter, [redacted] recalled that she 
had known the veteran in the two years prior to the veteran's 
entry into service.  Ms. [redacted] indicated that, for 
approximately six months prior to the veteran's entry into 
service, she had lived with Ms. [redacted] and assisted with the 
care of Ms. [redacted] children and housework in exchange for 
room and board.  Ms. [redacted] asserted that the veteran had been 
in excellent health prior to service and Ms. [redacted] could not 
remember any days on which the veteran was ill.  In a 
November 1995 letter, Mrs. [redacted] stated that 
she had known the veteran when the veteran was in high school 
and for some time thereafter.  Ms. [redacted] indicated that she 
could not recall the veteran having any health problems in 
the time during which she had known the veteran prior to her 
entry into service.  

Records of VA medical treatment of the veteran and dating 
from July 1995 to August 1996, were subsequently added to the 
claims folder.  These records reflect medical treatment of 
the veteran for disorders including multiple sclerosis, but 
do not contain a medical opinion relating multiple sclerosis 
to service.  

At a hearing in June 1996, the veteran testified that she had 
symptoms of multiple sclerosis beginning during service in 
1980.  She stated that she had had blurred vision, left side 
pain, fatigability, headaches, and dizziness.  The veteran 
recalled that she had ridden horses prior to service, and had 
been physically active and without the multiple sclerosis 
symptoms she noticed in service.  The veteran's 
representative asserted that the VA physician's statement in 
the August 1995 addendum to the July 1995 VA examination 
report to the effect that, the physician could not find 
objective documentation to either support or refute the 
veteran's contentions regard to her claim of service 
connection for multiple sclerosis should be construed as a 
medical opinion that it was at least as likely as not that 
her multiple sclerosis began in service.  With regard to her 
bowel disorder, the veteran testified that, in service, she 
received medical treatment for rectal bleeding.  She told 
military medical personnel that she had had bleeding from 
hemorrhoids several months earlier, but during service, she 
experienced more severe bleeding, which she thought differed 
from her hemorrhoid bleeding.  She continued to experience 
constant diarrhea, bloating, gas, and stomach problems, and 
when her bowel disorder increased in severity, her multiple 
sclerosis also seemed to increase in severity.  

In October 1996, written notices from BNH were received at 
the RO, indicating that no medical records of the veteran as 
a military dependent and dating from 1981 to 1985 were 
available at BNH.  

Records of private medical treatment of the veteran, dating 
from May 1991 to August 1993, and including records of 
treatment at the Roanoke Memorial Hospital, were added to the 
claims folder in November 1996.  These records include a 
diagnosis of nonspecific colitis and acute proctitis 
following a colonoscopy of the ileocecal valve and a biopsy 
of the rectum.  

A November 1997 note from the National Personnel Records 
Center indicated that no records of the veteran's medical 
treatment as a military dependent during the period from 1981 
to 1985 were available.  

In a statement submitted by the veteran's representative with 
a VA Form 646, filed in May 2000, the representative asserted 
that the veteran had symptoms of multiple sclerosis in 
service, and sought treatment for multiple sclerosis during 
and after service.  The representative contended, in effect, 
that the diagnosis of multiple sclerosis which was rendered 
in April 1994 by a VA physician, was the first correct 
diagnosis of symptoms which had been present during the 
veteran's service, and contended that the disorder had 
previously been misdiagnosed.  

In a informal brief filed by the veteran's representative in 
May 2000, it was asserted that the veteran was treated for 
symptoms of a bowel disorder and multiple sclerosis during 
service.  The representative contended that, in denying the 
claim of service connection for a disorder of the colon and 
rectum, variously diagnosed, the RO ignored the clinical 
finding that the acute proctitis diagnosed in August 1980 at 
BNH, was found to have not existed prior to enlistment.  The 
representative contended that, given the veteran's service 
medical records and subsequent evidence showing that her 
multiple sclerosis varies in severity, the claim of service 
connection for multiple sclerosis should, at minimum, be 
found to be well-grounded.  The representative asserted that 
the RO failed to adequately develop the evidentiary record, 
particularly with regard to the veteran's service medical 
records, and records of medical treatment of the veteran as a 
military dependent between 1981 and 1985, including medical 
treatment at Fort Belvoir.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).  Multiple 
sclerosis will be presumed to have been incurred in service 
if it was manifested to a compensable degree of disability 
within seven years of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall 
assist such a claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  If she has not presented 
evidence of a well-grounded claim, her appeal must fail as to 
that claim, and there is no duty to assist her further in the 
development of her claim because such development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
laypersons are not competent to provide medical opinions.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

Service Connection for a Disorder of the Colon
And Rectum, Variously Diagnosed

Post-service medical records include medical diagnoses of 
proctitis and ulcerative colitis, thereby meeting the first 
element of the Caluza test.  The veteran is competent to 
state that she began having symptoms of a bowel disorder in 
service, and the service medical records include diagnoses of 
acute proctitis, irritable bowel syndrome and probable 
ulcerative colitis.  Therefore, the second requirement of 
Caluza is satisfied.  In a June 1995 VA medical progress 
note, the examining physician reviewed a report of treatment 
of the veteran at BNH in August 1980 for acute proctitis, and 
specifically opined that that the veteran's post-service 
ulcerative colitis began in service.  This medical opinion 
provides a nexus relating the veteran's variously diagnosed 
disorder of the colon and rectum to service.  Accordingly, 
the claim of service connection for a disorder of the colon 
and rectum, variously diagnosed, is well-grounded.  
Furthermore, the only medical evidence of record as to the 
etiology of the veteran's variously diagnosed disorder of the 
colon and rectum is the medical opinion contained in the 
above referenced June 1995 VA medical progress note, relating 
the current disorder to service.  Therefore, the Board 
concludes that the evidence supports the granting of the 
claim of service connection for a disorder of the colon and 
rectum, variously diagnosed, and the claim should be granted.  


Service Connection for Multiple Sclerosis

The record contains current medical diagnoses of multiple 
sclerosis, thus meeting the first requirement of Caluza.  The 
veteran is competent to state that she experienced symptoms 
in service which were similar to, or the same as, post-
service symptoms which led to a diagnosis of multiple 
sclerosis.  The second element of Caluza is also met.  

With regard to the nexus requirement of Caluza, the veteran's 
representative has contended that a conclusion by a VA 
physician in August 1995 that he could find no objective 
documentation to either support or refute the veteran's 
contentions about the onset of her multiple sclerosis, 
provides the necessary medical nexus relating the veteran's 
multiple sclerosis to service.  In this regard, the Board 
notes that, in Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the Court held that a statement by a physician that 
the veteran's demise may or may not have been averted if 
medical personnel could have effectively intubated the 
veteran was too speculative to justify a belief by a fair and 
impartial individual that the claim was well-grounded.  The 
August 1995 statement of a VA physician relied upon by the 
veteran and her representative in this case is even less 
definitive than the statement of the physician in Tirpak.  
The VA physician did not opine that the veteran's multiple 
sclerosis may or may not have begun in service.  The 
physician simply indicated that the clinical findings did not 
either support or rebut the veteran's contentions about the 
onset of her multiple sclerosis.  Accordingly, the statement 
does not establish the medical nexus required to satisfy the 
third requirement of Caluza, and the claim of service 
connection for multiple sclerosis is not well-grounded.  The 
veteran and her representative are not competent to provide 
medical opinions.  See Layno, supra.  As the veteran has not 
presented a well-grounded claim of service connection for 
multiple sclerosis, there is no duty to assist in the 
development of the claim.  See Murphy, supra.  In the absence 
of a well-grounded claim of service connection for multiple 
sclerosis, the claim must be denied.  

In answer to pertinent contentions raised by the veteran's 
representative concerning the significance of various 
symptoms in service, in the May 2000 informal hearing 
presentation, the Board would note the following:  (a) An 
episode of passing out in service on November 12, 1980, was 
associated with chest pain, dizziness, weakness, and 
headaches, and was medically assessed as tachycardia.  (b) 
Service medical records reveal that the veteran got out of a 
car, and passed out and injured her neck on November 24, 
1980; that when she was examined following this incident, her 
pants legs were wet at the crotch and below, that there were 
non-anatomical areas of decreased sensation in the upper and 
lower extremities, and that the diagnosis at the time was 
muscle strain.  (c) The neurological consultation which was 
recommended at the time (November 24, 1980) is not shown by 
subsequent service medical records to have taken place, and 
the veteran testified in the June 1996 RO hearing that she 
could not remember being examined by a neurologist in 
service.  (d) Decreased visual acuity in service was 
associated with corneal edema.  The corneal edema described 
in a March 1981 ophthalmological consultation was noted as 
secondary to pregnancy.  

In summary, none of the medical entries in service medical 
records attributed the above noted symptoms to any 
neurological disease whatsoever.  No physician on record in 
the case subsequent to service has attributed any of the 
above noted symptoms in service to the onset of multiple 
sclerosis.  The veteran and her representative have not 
submitted or advised the Board of the existence of any 
medical opinion attributing the above noted in service 
symptoms to the existence of multiple sclerosis.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Accordingly, the 
claim for service connection for multiple sclerosis must be 
considered not well-grounded.  


ORDER

Entitlement to service connection for a disorder of the colon 
and rectum, variously diagnosed, is granted.  


Service connection for multiple sclerosis is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

